Citation Nr: 9927909	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-06 410	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the reduction from a 40 percent rating to a 
10 percent evaluation for service-connected disc disease of 
the low back was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1989 to 
June 1995.  Additionally, he had approximately three years 
and ten months of prior active service.  

By an August 1997 rating action, the Roanoke, Virginia, 
regional office (RO) proposed to reduce a previously assigned 
rating for disc disease of the veteran's low back from 
40 percent to 10 percent.  In a September 1997 letter, the RO 
notified the veteran of this proposal.  Thereafter, by a 
November 1997 rating action, the RO formally reduced the 
evaluation of this service-connected disability from 
40 percent to 10 percent, effective from February 1, 1998.  

Throughout the pendency of this appeal, the veteran has 
argued that the November 1997 reduction was improper.  
Although the veteran's representative maintained in a July 
1999 presentation that the issue on appeal was entitlement to 
an "increased rating," the Board notes that this assertion 
was presented in the context of the representative adopting 
the veteran's earlier contentions by reference.  This is 
significant because neither the veteran nor his local 
representative had presented specific argument concerning an 
increased rating.  Rather, their argument was limited to the 
propriety of the reduction.  Specifically, in the notice of 
disagreement which was written by the veteran's local 
representative and received at the RO in January 1998, as 
well as in the substantive appeal which was written by the 
veteran and received at the agency in April 1998, only the 
issue of the propriety of the reduction was discussed.  No 
mention of the issue of entitlement to an increased rating 
for the service-connected low back disability was made in 
either of these documents or at any time since the notice of 
the proposed reduction was furnished to the veteran in 
September 1997.  Consequently, in the following decision, the 
Board will consider only the issue of whether the reduction 
from a 40 percent rating to a 10 percent evaluation for 
service-connected disc disease of the low back was proper.  


FINDING OF FACT

Evidence available in November 1997 showed a change in the 
veteran's low back disability which reflected improvement to 
the point that this disability was best approximated the 
criteria for a 10 percent rating.  Such evidence included 
significant improvement in the veteran's low back pain and 
the range of motion of his lumbar spine; there was decreased 
need for medical treatment, as well as the easing of 
restrictions of activities.  


CONCLUSION OF LAW

A rating reduction from 40 percent to 10 percent for the 
service-connected disc disease of the veteran's low back, 
which was effectuated by a November 1997 rating action, was 
proper.  38 C.F.R. § 3.105 (1997) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has asserted that he is seeking restoration of 
the original benefit which had been awarded to him upon his 
discharge from military service.  He cites such symptoms as 
recurring sharp pain radiating down "the left side of . . . 
[his] leg" and muscle spasm on forward bending.  

Review of the claims folder indicates that, by a January 1996 
rating action, the RO granted service connection for disc 
disease of the low back and awarded a 40 percent evaluation 
for this disability, effective from July 1, 1995.  The RO 
assigned this evaluation in accordance with 38 C.F.R. 
§ 4.71a, Code 5293, which rates impairment resulting from 
intervertebral disc syndrome.  

Following receipt of a VA spine examination completed in 
August 1997, the RO proposed, in the same month, to reduce 
the rating for the service-connected disc disease of the 
veteran's low back from 40 percent to 10 percent.  In a 
September 1997 letter, the RO informed the veteran of this 
proposed reduction and of his right to submit "medical or 
other" evidence within 60 days and to request a personal 
hearing.  Additionally, the RO informed the veteran that, if 
no evidence was received within 60 days, the agency would 
reduce his evaluation.  

Approximately three-and-a-half weeks later, the RO received 
the veteran's request for a personal hearing to be conducted 
"prior to any reduction taking place."  Pursuant to this 
request, the veteran was scheduled for a personal hearing 
before a hearing officer at the RO in November 1997.  The 
veteran, however, failed to report to the personal hearing.  
In a letter dated on the day of the hearing and received on 
the following day, the veteran's representative noted that 
records that "the veteran would like to have considered 
prior to any reduction taking place" were attached.  The 
representative also stated that the veteran requested that 
his hearing be rescheduled.  The representative provided no 
explanation as to the reason(s) for the veteran's failure to 
report to the originally scheduled hearing.  

By a rating action dated one week later in November 1997, the 
RO reduced the rating for the service-connected disc disease 
of the veteran's low back from 40 percent to 10 percent, 
effective from February 1, 1998.  The provisions of 38 C.F.R. 
§ 4.71a, Codes 5293 and 5295 which rate impairment resulting 
from intervertebral disc syndrome and lumbosacral strain, 
were used as the basis for the reduction in the evaluation of 
the low back disability.  In a letter also dated in November 
1997, the RO explained to the veteran that, as the agency had 
informed him in the September 1997 letter, records 
demonstrated improvement in the service-connected disc 
disease of his low back.  Consequently, the RO notified the 
veteran that the rating for his service-connected low back 
disability was reduced from 40 percent to 10 percent.  
Thereafter, the veteran perfected a timely appeal with 
respect to the propriety of this reduction.  

Following the RO's November 1997 notification to the veteran 
of the reduction, the RO made numerous attempts to reschedule 
the personal hearing requested by the veteran.  Each time, 
however, the veteran failed to report.  Although the 
veteran's failure to attend the personal hearing scheduled in 
December 1997 was apparently due to the death of his mother, 
no reason for his failure to report to the subsequently 
scheduled personal hearings was provided.  Either no 
explanation was provided, or vague reasoning such as 
"unforeseen circumstances" was given.  

The provisions of 38 C.F.R. § 3.105(e) (1997) require that 
the veteran must be notified of the reduction action and the 
reasons therefor, and must be given 60 days in which to 
present "additional evidence to show that compensation 
payments should be continued at their present level."  As 
previously noted in this decision, the RO complied with these 
requirements in the present case when the agency furnished 
the veteran with the September 1997 letter.  Consequently, 
the RO appears not to have violated any of the procedures 
required under § 3.105(e).  The veteran was notified of his 
rights and was given the appropriate time to respond, and the 
reduction was made effective no sooner than permitted 
("final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of the notice to the 
beneficiary of the final rating action expires").  38 C.F.R. 
§ 3.105(e).  

Furthermore, according to the provisions of 38 C.F.R. 
§ 3.105(h) (1997), in the advance written notice concerning 
the proposed action, a beneficiary will be informed that he 
or she will have an opportunity for a predetermination 
hearing, provided that a request for such a hearing is 
received by VA within 30 days from the date of the notice.  
If a predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(h) (1997).  Moreover, if the 
beneficiary fails without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or beneficiary, death of an 
immediate family member, etc.  38 C.F.R. § 3.105(h) (1997).  
Whether or not a predetermination hearing was conducted, a 
written notice of the final action shall be issued to the 
beneficiary and his or her representative, setting forth the 
reasons therefor and the evidence upon which it is based.  
Id.  

The RO has also complied with the provisions of 38 C.F.R. 
§ 3.105(h) (1997).  As previously noted, the RO informed the 
veteran, in the September 1997 letter regarding the proposed 
reduction, of his right to request a personal hearing.  
Within 30 days from the date of the September 1997 letter, 
the RO received the veteran's request for a personal hearing.  
Although, by an October 1997 letter, the RO notified the 
veteran that the agency had scheduled a hearing for him 
approximately two weeks later, the veteran failed to report 
to the personal hearing.  Furthermore, despite the RO's 
receipt of a letter from the veteran's representative on the 
day following the scheduled personal hearing in which the 
representative noted the attachment of additional records and 
requested that the veteran's hearing be rescheduled, the 
representative failed to provide an explanation as to the 
reason(s) for the veteran's failure to report to the hearing.  
Based on this evidence, the Board must conclude, therefore, 
that the veteran's failure to report to his predetermination 
hearing was without good cause.  See 38 C.F.R. § 3.105(h) 
(1997).  

Additionally, the Board notes that the reduction of the 
40 percent rating to the 10 percent evaluation for 
service-connected disc disease of the veteran's low back, 
which was taken within less than five years from the grant of 
the initial award of 40 percent, is not governed by the 
provisions of 38 C.F.R. § 3.344 (1997) regarding 
stabilization of ratings.  See 38 C.F.R. § 3.344(c) (1997).  
Moreover, upon determining that the RO correctly followed the 
process required to reduce the rating, the Board notes that 
the next question to be addressed is whether, given the 
available evidence, such a reduction was warranted.  

According to the veteran's service medical records, between 
October 1992 and April 1993, the veteran received treatment 
on numerous occasions for complaints of low back pain.  In 
April 1993, the veteran complained of persistent low back 
pain.  Magnetic resonance imaging (MRI) showed the presence 
of a very small central herniated nucleus pulposus between 
L4-L5 and a disc bulge between L5-S1.  X-rays taken of the 
veteran's lumbar spine demonstrated minimal 
retrospondylolisthesis between L4 on L5.  Medical records 
dated from September 1993 to November 1994 reflect numerous 
treatment sessions for complaints of chronic low back pain as 
well as intermittent numbness and giving out of the veteran's 
left leg.  

A December 1994 Report of the Medical Board indicates that 
the veteran had been afforded a physical examination at which 
time he complained of a history of low back pain for 
approximately two years.  He described his back pain as 
"quite incapacitating to him" and explained that he had not 
worked (and has been nearly on bedrest) for a period of seven 
to ten days.  He denied any weakness in his lower extremities 
or any bowel or bladder changes.  

Physical examination demonstrated an antalgic gait, the use 
of a cane for ambulation, difficulty standing erect secondary 
to pain, extreme limitation of lumbar flexibility secondary 
to pain, straight leg raising which caused back pain, 
reflexes which were 2+ at the knee bilaterally, 2+ at the 
right ankle, and absent to 1+ at the left ankle, motor 
strength which was 5/5 in all groups, and an intact sensory 
system.  X-rays taken of the veteran's lumbar spine showed no 
fracture dislocation but some mild disc space narrowing at 
L5-S1.  

Outpatient treatment records dated from December 1994 to 
February 1995 reflect several treatment sessions at which 
times the veteran continued to complain of low back pain and 
little improvement in the frequency of his left lower 
extremity pain and numbness.  A February 1995 evaluation 
noted only slight improvement in the veteran's condition.  A 
March 1995 Report of the Medical Board indicated that the 
veteran had been afforded a physical examination at which 
time he complained of back problems (mainly back pain) for 
approximately two years.  He explained that he had continued 
with a main complaint of back pain following a recent 
re-injury of his back (when he jerked the wheel of his car to 
avoid an accident).  The veteran described 60% to 70% back 
pain and occasional left leg pain but denied any weakness in 
his lower extremities or any bowel or bladder changes.  The 
veteran asserted that he was unable to perform his job as a 
result of his back pain.  

Physical examination demonstrated an antalgic gait, the use 
of a cane for ambulation, and difficulty standing erect.  The 
veteran was noted to have been standing in a "somewhat 
forward flexed position."  Additionally, the veteran's 
lumbar flexibility was "quite" limited secondary to pain.  
Seated straight leg raising caused back pain bilaterally.  
Motor examination was 5/5 in all groups in the veteran's 
lower extremities.  His reflexes were 2+ at the knee and 1+ 
at the right ankle and were absent in the left ankle.  X-rays 
showed mild disc space narrowing at L4-5 and L5-S1 with some 
mild lumbar spondylosis.  Magnetic resonance imaging 
previously completed in December 1994 revealed subligamentous 
herniation at L4-5 and L5-S1 which were both in the midline 
without significant neural compression.  

The diagnoses of lumbar syndrome and herniated nucleus 
pulposus at L4-5 and L5-S1 were provided.  The report of this 
examination also noted that the veteran "has exhausted 
conservative treatment for his back and . . . is not an 
operative candidate."  The examining military physicians 
expressed their opinions that the veteran's medical condition 
interfered with the reasonable performance of assigned duties 
and that he would not become fit for full duty in the future.  

At a treatment session completed three weeks later, the 
veteran reported that he was "feeling okay . . . [secondary] 
to [the] nice weather" and that his low back pain had 
decreased.  Physical examination demonstrated that the active 
ranges of motion remained unchanged since the range of motion 
study completed in the prior month.  He had a normal gait.  
Although 50% of the goals had been found to have been met, 
and the veteran reported less frequency of his radiculopathy, 
only slight improvement of his overall condition was 
assessed.

Subsequently, at a private examination conducted in July 
1997, the veteran reported pain located in the lower portion 
of his back but denied any back pain at night or any 
radiation.  The veteran described his main problem as having 
difficulty rising from the sitting position and (sometimes) a 
"jumping" sensation in his back after he has been sitting 
for a long period of time.  The veteran also stated that he 
took Naprosyn.  Physical examination demonstrated spinal 
deformity (right scapula higher than the left), slight 
limitation of motion of the lumbosacral spine, straight leg 
raising which was 60 degrees on each side, normal 
neurological examination of his lower extremities including 
dermatomyotomes and deep tendon reflexes, and localized 
tenderness on the interspinous ligaments of the low back.  

The examining physician assessed chronic lumbar sprain and 
recommended a repeat MRI to obtain an update regarding the 
veteran's disc condition.  In an addendum dated on the day 
after the examination, the physician explained that he had 
reviewed the veteran's MRI which showed a central extruded 
disc at L4-5 and a protruding disc at L5-S1 that was slightly 
more dramatic than the 1994 MRI findings.  The physician 
explained that this is an incidental finding and that the 
veteran is asymptomatic.  Consequently, the physician 
expressed his opinion that the veteran is fit for "any 
activity which he is required to do, and he will have no 
restriction."  The physician advised the veteran to begin an 
active exercise program.  

Almost two weeks later, in August 1997, the veteran underwent 
a VA spine examination at which time he reported having back 
trouble since 1992 but denied radiation of pain down his leg 
(which he had experienced three years prior to the VA 
evaluation).  Additionally, the veteran stated that he was 
uncomfortable "a lot of the time but . . . just sort of 
tunes it out" and that he took Naprosyn "for two or three 
days every two months or so."  

Physical examination demonstrated normal deep knee bend, 
hopping on both feet, and heel-toe walk.  Although the 
examiner noted that the veteran may have had some discomfort 
on hopping on both of his feet, this symptom "is not clear 
cut."  Further examination findings showed no postural 
abnormality, no kyphoscoliosis, a left crease which was 
longer and deeper than on the right but which was at the same 
level, and popliteal and gluteal creases which were 
symmetrical and level.  Ranges of motion were found to be as 
follows:  forward flexion to 95 degrees without hip or knee 
flexion, backward extension of 15 degrees with some visible 
discomfort, left lateral flexion of 40 degrees, right lateral 
flexion of 40 degrees, rotation to the left of 50 degrees, 
and rotation to the right of 50 degrees.  Neurological 
evaluation showed straight leg raising to 90 degrees with 
back pain bilaterally, knee jerks of 2/2, and ankle jerks of 
2/2.  Supine to sitting was one continuous motion for deep 
tendon reflexes.  

The examiner diagnosed a history of degenerative disc disease 
on MRI with low back pain.  In an addendum to the 
examination, the examiner concluded that the veteran had very 
minimal lumbar scoliosis, slight loss of lumbar lordosis 
(which was probably positional), disc spaces which were 
preserved, and very minimal left convex lumbar scoliosis.  

Two days later, the veteran underwent a TDRL periodic 
physical.  According to the report of this evaluation, the 
veteran continued to have back pain which "waxes and 
wanes," and he had lost minimal time from work but had 
exacerbations secondary to activity (although his job was 
executive-type employment which involved mostly sitting and 
did not require a lot of lifting).  The veteran denied any 
fevers, chills, night sweats, constitutional symptoms, change 
in his bowel or bladder, other joint involvement, or 
radicular or cauda equina's symptoms.  

Physical examination demonstrated an intact motor evaluation 
of 5/5+ to all groups, sensation which was intact to light 
touch to all dermatome groups, reflexes which were 2/4+ and 
symmetrical, no clonus, down-going plantars, negative 
straight leg raising, and a negative femoral stretch test.  
The veteran's back was also found to be non-tender, and he 
had "near full complete range of motion with some decrease 
in flexion to . . . [his] ankles."  Final diagnoses included 
lumbar syndrome and herniated nucleus pulposus at L4/5 and 
L5/S1 without tension root signs or neuroforaminal or central 
stenosis by MRI.  A notation was also made that the veteran 
"definitely . . . had no degradation of his symptomatology" 
but seemed to have maintained the status quo with minimum 
improvement.  

By a November 1997 rating action, the RO effectuated the 
reduction of the originally assigned evaluation of 40 percent 
for the veteran's service-connected low back disability to 
10 percent based upon the rating criteria set forth at 
38 C.F.R. § 4.71a, Codes 5293 and 5295 which rate impairment 
resulting from intervertebral disc syndrome and lumbosacral 
strain.  According to Diagnostic Code 5293, evidence of mild 
intervertebral disc syndrome warrants the assignment of a 
10 percent disability evaluation.  38 C.F.R. § 4.71a, 
Code 5293 (1997).  A 20 percent disability rating 
necessitates evidence of moderate intervertebral disc 
syndrome; recurring attacks.  Id.  Evidence of severe 
intervertebral disc syndrome; recurring attacks with 
intermittent relief warrants the assignment of a 40 percent 
disability evaluation.  Id.  

According to Diagnostic Code 5295, evidence of lumbosacral 
strain with characteristic pain on motion will result in the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Code 5295 (1997).  A 20 percent disability 
evaluation necessitates evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, or loss of unilateral spine motion in the 
standing position.  Id.  Also, evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion will result in the assignment of a 40 percent 
disability rating.  Id.  

Additionally, the Board notes that evidence of slight 
limitation of motion of the lumbar spine warrants the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Code 5292 (1997).  A 20 percent disability rating 
requires evidence of moderate limitation of this spinal 
segment.  Id.  Furthermore, evidence of severe limitation of 
motion of the lumbar spine is necessary for the award of a 
40 percent disability evaluation.  Id.  

Importantly, the provisions governing application of the 
rating schedule contemplate re-ratings when changes in a 
veteran's condition occur.  See 38 C.F.R. § 4.1.  
Consequently, the propriety of the reduction in the present 
case turns on whether the evidence showed that the veteran's 
service-connected low back disability more nearly 
approximated the criteria for a 10 percent.  See 38 C.F.R. 
§ 4.7.  As will be discussed in the remaining portion of this 
decision, the Board finds that the evidence available in 
November 1997 warranted the reduction of the rating of the 
veteran's service-connected low back disability from 
40 percent to 10 percent.  

At the time of the January 1996 rating action, the RO had 
available to it, and considered, the veteran's service 
medical records.  As the Board has previously discussed in 
this decision, the veteran's service medical records indicate 
the presence of subligamentous herniation at L4-L5 and L5-S1 
which were both in the midline and without significant neural 
compression, a disc bulge between L5-S1, some mild disc space 
narrowing at L4-L5 and L5-S1, minimal retrospondylolisthesis 
between L4 on L5, and some mild lumbar spondylosis.  

Importantly, the service medical records also reflect that 
the "quite incapacitating" low back pain that the veteran 
experienced and that occasionally radiated to his left leg 
caused him functional limitation, including extreme 
limitation of lumbar flexibility, difficulty standing erect 
secondary to pain, and an antalgic gait (and, thus, the need 
for a cane for ambulation).  Moreover, between October 1992 
and March 1995, this symptomatology required numerous 
outpatient treatment sessions.  Despite exhaustive 
conservative treatment for his back (including physical 
therapy for spine stabilization exercises, 
anti-inflammatories, and Naprosyn), only slight improvement 
in his low back condition was found at evaluations conducted 
in February and March 1995.  Furthermore, by March 1995, the 
veteran's condition was found to interfere with the 
reasonable performance of his assigned duties, and he was not 
considered to be fit for full duty.  

In contrast, the subsequent medical records reflect 
improvement in the veteran's low back condition.  According 
to these more recent documents, the veteran reported that his 
low back pain waxed and waned, that he did not experience 
radiation of such pain into his left leg, that he did not 
have low back pain at night, and that he needed to take 
Naprosyn only for two or three days every two months or so.  
The recent physical examinations demonstrate that the 
veteran's low back is nontender, that he has "near full 
complete range of motion with some decrease in flexion to . . 
. [his] ankles" (and, at most slight limitation of motion of 
his lumbosacral spine), that he has no postural abnormality, 
and that he has a normal neurological system of his lower 
extremity including dermatomyotomes and deep tendon reflexes.  

This improvement in the veteran's low back symptomatology has 
apparently resulted in the need for less outpatient, or 
inpatient, treatment for this disability.  In particular, 
following the March 1995 Medical Board and outpatient 
treatment examinations, no records of further outpatient or 
inpatient treatment for the veteran's low back disability 
have been received (or alleged).  The only records which have 
been received after the March 1995 evaluations are the 
reports of the three examinations.  

Moreover, while the improvement in the veteran's condition 
has not resulted in a complete recovery of his low back 
symptoms (the examiner who conducted the most recent 
examination in August 1997 appeared to have concluded that 
the veteran had then shown only minimal improvement), the 
fact remains that the significant betterment of the veteran's 
low back symptomatology has led to an overall improvement in 
his functional capacity.  In this regard, the Board 
acknowledges that the examiner who conducted the most recent 
evaluation in August 1997 noted that the veteran continued to 
have some exacerbations secondary to activity.  
Significantly, however, this examiner also specifically 
stated that the veteran lost minimal time from work.  
Furthermore, the veteran's improved symptoms led the 
physician who conducted the July 1997 evaluation to conclude 
that the veteran was asymptomatic.  Moreover, this physician 
then expressed his opinion that the veteran was fit for "any 
activity which he is required to do, and he will have no 
restriction."  The physician even advised the veteran to 
begin an active exercise program.  

The significant improvement in the limitation of motion of 
the veteran's lumbar spine (from extreme limitation of lumbar 
flexibility, as noted in the service medical records, to near 
complete full range of motion or at most, slight limitation 
of motion of the lumbar spine, as reflected recently) clearly 
indicates that, according to the medical evidence available 
to the RO at the time of the agency's November 1997 rating 
action, the range of motion of the veteran's lumbar spine 
more nearly approximated the criteria for a 10 percent rating 
(noting slight limitation of motion of this spinal segment).  
See 38 C.F.R. § 4.71a, Code 5292 (1997).  See also 38 C.F.R. 
§ 4.7.  

Furthermore, the significant decrease in the veteran's low 
back pain (from "quite incapacitating," as noted in the 
service medical records, to low back pain which, according to 
the recent medical reports, waxed and waned), strongly 
suggests improvement.  The pain does not radiate into the 
left lower extremity, does not occur at night, and requires 
Naprosyn only for two or three days every two months or so.  
Additionally, the significant improvement in the limitation 
of motion of his lumbar spine (from extreme limitation of 
lumbar flexibility, as noted in the service medical records, 
to near complete full range of motion, or at most slight 
limitation of motion, as reflected recently), as well as the 
need for significantly less pertinent outpatient or inpatient 
treatment (from numerous treatment sessions during service to 
none as evidenced by the absence of records of such treatment 
after service), clearly reflect that the veteran's 
service-connected low back disability more nearly 
approximates the criteria for a 10 percent rating.  See 
38 C.F.R. § 4.71a, Code 5293 (1997) (which notes that a 
10 percent rating requires evidence of mild intervertebral 
disc syndrome).  See also 38 C.F.R. § 4.71a, Code 5295 (1997) 
(which notes that a 10 percent rating requires evidence of 
lumbosacral strain with characteristic pain on motion).  See 
also 38 C.F.R. § 4.7.  

Moreover, the significant improvement in the veteran's low 
back pain and the range of motion of his lumbar spine, the 
decreased need for medical treatment, as well as the easing 
of restrictions of activities clearly do not support a 
finding that the veteran experiences functional loss due to 
his service-connected low back disability beyond that 
contemplated by the examiner's recent conclusion that the 
veteran has near complete full range of motion, or at most 
slight limitation of motion of his lumbar spine.  This is 
especially so in light of the recommendation to engage in a 
full exercise program.  Consequently, the Board concludes 
that the RO, by the November 1997 rating action, properly 
reduced the evaluation of the veteran's service-connected low 
back disability from 40 percent to 10 percent, pursuant to 
the pertinent diagnostic code.  See 38 C.F.R. § 4.71a, 
Codes 5292, 5293, and 5295 (1997).  See also DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995) and 38 C.F.R. §§ 4.40, 4.45 (1997) 
(consideration of the issue of the propriety of such a 
disability rating must also include analysis of the extent of 
any "functional loss" experienced as a result of pain, 
weakness, etc).  


ORDER

The appeal is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

